Citation Nr: 0900304	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


FINDING OF FACT

The veteran's claimed bilateral hearing loss has not been 
shown to be etiologically related to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


II.  Analysis

Before service connection may be granted for hearing loss, 
that hearing loss must be of a particular level of severity.  
For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's complete service medical records do not reflect 
any specific complaints of hearing loss or any in-service 
treatment for such a disorder.  Periodic audiological 
examinations were, however, performed during the veteran's 
service.

The earliest in-service audiological test of record was 
performed in January 1982 as part of an occupational health 
examination.  As part of the examination, audiometric 
testing, but not Maryland speech recognition testing was 
performed.  The audiometric testing revealed the following 
auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
15
10
10
20
30

In November 1987, the veteran's hearing was re-evaluated.  
Audiometric testing performed at that time indicated the 
following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
35
LEFT
10
0
5
20
20

The veteran received a third in-service hearing examination 
in January 1991.  Audiometric testing at that time revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
5
LEFT
15
5
20
20
30

At his June 1992 retirement examination, the veteran received 
another hearing examination.  Audiometric testing yielded the 
following findings at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
35
20
LEFT
0
0
10
15
25

At his retirement examination, the veteran did not report any 
ear abnormalities or any diminished hearing.  On examination, 
the veteran's ears were noted as being normal.

The record indicates that the veteran has not received any 
private or VA medical center treatment since his retirement 
from active duty.  Nonetheless, in his June 2004 Notice of 
Disagreement, the veteran asserts that his hearing loss 
occurred gradually.  In support of this assertion, he has 
stated that he served as a section chief in a firing battery 
while he was assigned to a field artillery division and was 
not provided any ear protection during that time.

The Board has reviewed the above evidence and finds that 
there is no indication of a current bilateral hearing loss 
disorder, as defined under 38 C.F.R. § 3.385.  Repeated 
audiometric testing performed during the veteran's service 
indicated that his hearing was within normal auditory 
thresholds bilaterally, at each examination, and for each of 
the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz.  
Furthermore, there is no competent medical evidence 
indicating a hearing disorder within one year from, or at any 
time after, the veteran's active duty service.

The only evidence of record supporting the veteran's claim is 
his own lay opinion.  Even if the recent contentions of the 
veteran could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the service medical records and the complete 
absence of any post-service complaints of, and treatment for, 
any disability as defined under 38 C.F.R. § 3.385.  See 
Buchanan v. Nicholson, 451F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation for his bilateral hearing loss.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III. Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for bilateral hearing loss in 
a May 2003 notification letter.  Additionally, the veteran 
received further notification in this regard in a May 2005 
letter.  Any deficiencies of notification that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted are 
not prejudicial, insofar as the veteran's claims are being 
denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records have been 
obtained.

The Board is aware that, in conjunction with his April 2003 
claim, the veteran provided a signed VA Form 21-4142 release 
for Dr. Randolph M. Richards, who purportedly provided 
private treatment for hearing loss in March 2003.  Upon 
receipt of this release, the RO advised the veteran, in its 
May 2003 notification letter, that the release which was 
provided was on an obsolete VA Form 21-4142 which was not 
compliant with the Health Insurance Portability and 
Accountability Act (HIPAA). Given the same, the RO requested 
the veteran provide private treatment information on a 
revised and HIPAA-compliant VA Form 21-4142 which was 
enclosed with the notification letter.  In a subsequent May 
2003 VA Form 21-4138, the veteran advised the RO that he had 
no additional evidence to submit.  No additional medical 
evidence was subsequently submitted by the veteran.

In this regard, the Board notes that it is well-established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking assistance cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Moreover, where the veteran has advised VA that 
he does not possess any additional information, and, has not 
submitted any additional documentation, VA is under no duty 
to pursue additional records.   See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (holding there is no duty to assist when 
the appellant acknowledges the unavailability of records); 
see also Porter v. Brown, 5 Vet. App. 233, 237 (1993) 
(holding VA has no duty to seek to obtain those records which 
do not exist).  Accordingly, in light of the veteran's lack 
of a response to VA's efforts to assist him with the factual 
development of his claim and his subsequent response to VA's 
May 2003 notification letter, no further effort will be 
expended to assist the veteran in this regard.  The claim 
must be evaluated solely on the evidence currently of record.

The Board notes that the veteran has not undergone a VA 
audiological examination for his claimed hearing loss.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded the veteran where such an examination "is necessary 
to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, taking into consideration 
all information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, given the 
absence of any competent medical evidence establishing a 
current disability or any persistent or recurrent symptoms 
thereof, a VA examination is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


